Case 1:20-cv-06014-AT Document 24 Filed 11/13/20 Page 1 of 1

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
NAHOKO MIZUTA and KENTARO MIZUTA, as DOC #: __.
Parents and Natural Guardians of Y.M., and DATE FILED: _11/13/2020__

NAHOKO MIZUTA and KENTARO MIZUTA,
Individually,

 

Plaintiffs,
-against- 20 Civ. 6014 (AT)
RICHARD CARRANZA, in his official capacity as ORDER

Chancellor of the New York City Department of
Education, THE NEW YORK CITY
DEPARTMENT OF EDUCATION, and THE
NEW YORK STATE EDUCATION
DEPARTMENT,

 

Defendants.
ANALISA TORRES, District Judge:

 

Because Defendant New York State Education Department has yet to appear in this action, the
initial pretrial conference scheduled for November 16, 2020, is ADJOURNED to December 16,
2020, at 11:20 a.m. The conference will proceed in accordance with the Court’s Emergency Rules
and Practices in Light of COVID-19. Accordingly, at 11:20 a.m. on December 16, 2020, the parties
shall call into the Court’s dedicated conference line at (888) 398-2342 or (215) 861-0674, and then
enter the access code 5598827, followed by the pound sign.

Plaintiff is directed to serve Defendant New York State Education Department promptly.

The parties’ request to proceed without a case management plan, ECF No. 21 at 3, is
DENIED. The parties shall submit their joint letter and proposed case management plan by
December 9, 2020. ECF No. 4 §§ 4—S. The parties shall model their case management plan in
accordance with the Court’s Individual Practices and model Case Management Plan and Scheduling
Order, which are available at https://nysd.uscourts.gov/hon-analisa-torres.

SO ORDERED.

Dated: November 13, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
